Citation Nr: 1451288	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-01 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to specially adapted housing. 

2.  Entitlement to service connection for a left hand disability.

3.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a right hand disability, to include as secondary to a right knee disability, and if so, whether service connection is warranted.  

4.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a low back disability, to include as secondary to a right knee disability, and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran's service connection claims for his right hand and low back disabilities were originally denied in a January 2006 rating decision.  The Veteran was notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence pertinent to the claims received within one year of the decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As a result, the January 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.  

Although the RO certified the issues on appeal as to the right hand and back as the underlying service connection claims, the issues are more properly characterized as claims to reopen, as styled on the title page.  

In March 2012, the Veteran and his wife testified at a formal Decision Review Officer (DRO) hearing at the RO in Hartford, Connecticut.  A transcript of the hearing is of record.  In a January 2012 submission, the Veteran's representative requested a videoconference hearing before the Board.  As recent correspondence did not provide clarity as to whether the Veteran still desired a Board hearing after his March 2012 DRO hearing, the Board sent the Veteran a letter requesting clarification in October 2014.  As the letter was delivered to the Veteran's address of record and no response was received within 30 days, as prescribed by the instructions in the letter, the Board will proceed to adjudicate the appeal.    

In this decision, the Board is among other things, reopening the low back disability service connection claim, and remanding the underlying the matter to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not permanently and totally disabled due to the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

2.  Service connection is in effect for a left hand disability.

3.  A January 2006 rating decision declined to reopen the Veteran's claim for service connection for a right hand disability, to include as secondary to a right knee disability; the Veteran was properly notified of the adverse outcome in a January 2006 letter and did not file a notice of disagreement to appeal the RO's decision.

4.  Evidence received since the January 2006 rating decision is neither cumulative nor redundant, and relates to an unestablished fact necessary to substantiate the claim of service connection for a right hand disability. 

5.  A January 2006 rating decision declined to reopen the Veteran's claim for service connection for a low back disability, to include as secondary to a right knee disability; the Veteran was properly notified of the adverse outcome in a January 2006 letter and did not file a notice of disagreement to appeal the RO's decision.

6.  Evidence received since the January 2006 rating decision is neither cumulative nor redundant, and relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability. 

7.  The preponderance of the evidence shows that the Veteran's right hand disability is not related to service and was not caused by or aggravated by his service-connected right knee disability. 


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to specially adapted housing have not been met.  38 U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.809 (2013).

2.  There being no justiciable case or controversy, the Veteran's claim of service connection for a left hand disability is dismissed.  38 U.S.C.A. § 7105 (West 2002).

3.  The January 2006 rating decision denying the Veteran's service connection claim for a right hand disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

4.  New and material evidence has been received to reopen the service connection claim for a right hand disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The January 2006 rating decision denying the Veteran's service connection claim for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

6.  New and material evidence has been received to reopen the service connection claim for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

7.  The criteria for service connection for a right hand disability, on either a direct or secondary basis, have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

As to the Veteran's service connection claim for a left hand disability, because those benefits are already in effect, VA has no notice or assistance obligations.  

Regarding the Veteran's service connection claim for a low back disability, as the Board reopens the claim but does not reach adjudication on the merits, no discussion of VA's duties to notify and assist is necessary. 

As to the Veteran's service connection claim for a right hand disability and his claim for specially adapted housing, the notice requirements of the VCAA provide that VA notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  These requirements were met through December 2010 and January 2011 letters.

The Board also finds that there has been compliance with VA's duty to assist.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional relevant evidence has been identified by the Veteran. 

The Veteran was afforded VA joints and wrist examinations in March 2011 and May 2013.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In both instances, the examiner was provided with an accurate medical history, the Veteran's history and complaints were recorded, and the examination report set forth detailed findings.  As such, the Board finds that the examinations are adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In March 2012, the Veteran was afforded a formal DRO hearing in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As VA's duties to notify and assist have been met regarding the service connection claim for a right hand disability and the claim for specially adapted housing, there is no prejudice to the Veteran in adjudicating this portion of the appeal.




Specially Adapted Housing

The Veteran seeks entitlement to specially adapted housing on the basis that his service-connected total right knee replacement precludes locomotion without the aid of braces, crutches, cane, or wheelchair. 

A certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is warranted if the Veteran is entitled to compensation for a permanent and total service-connected disability due to: (A) The loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, cane, or a wheelchair; (B) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (C) The loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, cane, or a wheelchair; or (D) The loss, or loss of use, of both upper extremities such as to preclude the use of arms at or above the elbows.

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or cane as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

The Board notes that the Veteran is service connected for a total right knee replacement, currently rated as 60 percent disabling.  He is also service connected for adjustment disorder with depressed mood, rated as 50 percent disabling, degenerative joint disease of the left shoulder associated with total right knee replacement, rating as 20 percent disabling, left wrist strain associated with total right knee replacement, rated as 10 percent disabling, and right leg length discrepancy associated with total right knee replacement, noncompensably rated.  The Veteran was also recently granted special monthly compensation based on loss of use of the right foot in a March 2013 rating decision.  He has a combined disability rating of 90 percent, and a total rating based on individual unemployability is in effect.

VA spine and joints examination reports from March 2011 reflected that the Veteran required a cane to ambulate due to his right knee condition.  VA treatment notes similarly reflected use of an assistive device for ambulation.    

At the Veteran's March 2012 DRO hearing, he testified that he did not have the use of his leg, and was unable to do simple things with his family such as go on a walk.  He also reported having trouble getting into the bathtub because it was not handicap-accessible.  The Veteran stated that his doctor had suggested either performing another total knee replacement or amputating the leg altogether, but that the Veteran had opted for morphine instead.  The Veteran stated that he was not able to walk without his cane because his balance was not good enough.  He also reported that his knee would give out when he tried to walk unaided.  The Veteran's wife testified that the Veteran needed to use his cane all the time, and was unable to navigate his house without it.  She stated that even if the Veteran needed to get up in the middle of the night to use the bathroom, he would still need to take the cane with him.  She also reported that he fell fairly frequently.  The wife stated that it was important for the Veteran to have a handicap toilet and shower so that he would not fall and further injure himself.  She also discussed the need for a ramp from the front yard to the steps of the house, since the Veteran was having increasing difficulty with stairs. 

A VA examination report from May 2013 reflected that the Veteran required constant use of a crutch as a normal mode of locomotion due to his knee disability, and VA treatment records from this period were consistent with that finding.

In short, the evidence shows that the Veteran's service-connected right knee disability has required the constant use of either a cane or crutch, and the Veteran has competently and credibly testified that he is unable to walk without any assistive device due to his poor balance.  However, as can be seen particularly by the separate categories of loss of use of both lower extremities, or loss of use of one lower extremity and organic disease or injury, together which preclude locomotion, the governing statute envisions situations in which the claimant may require an assistive device as listed, but nevertheless does not have the requisite loss of use of one or both lower extremities, and, hence, would not meet the criteria for specially adapted housing.  In this regard, if the only criterion for specially adapted housing was that locomotion was precluded, there would be no need for the three different categories of entitlement that include that requirement. 

In particular, entitlement may be based on the loss of use of one lower extremity together with the residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion. 38 C.F.R. § 3.809.    

In this case, the RO has found the Veteran to have loss of use of his right foot, per a March 2013 rating decision, and the Veteran is service-connected for a total right knee replacement.  However, the evidence does not show that he has any other organic disease or injury that affects his ability to walk.  The Veteran's other service-connected disabilities, which include a psychiatric disorder, degenerative joint disease of the left shoulder, and left wrist strain, do not affect his ability to walk and do not otherwise preclude locomotion without the use of an assistive device.  The Veteran has not contended or presented any evidence to the contrary.  The Veteran's service-connected right leg length discrepancy would be considered part of the loss of use of his right lower extremity, and therefore does not constitute a separate organic disease or injury as contemplated by 38 C.F.R. § 3.809. 

In summary, although the Veteran requires the use of a cane or crutch to walk, and his right lower extremity is seriously disabled, entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 is not warranted because the Veteran is not shown to have an organic disease or injury which so affects the functions of balance or propulsion as to preclude locomotion.

Service Connection - Left Hand Disability

In a June 2013 rating decision, the RO granted service connection for left wrist strain, claimed as hand problems, secondary to his service-connected right knee disability.  The Veteran's claim of entitlement to service connection for a left hand disability, to include as secondary to a service-connected right knee disability, is thus moot as the benefit sought on appeal is already in effect.  38 U.S.C.A. § 7105.

New and Material Evidence - Right Hand and Low Back Disabilities

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran seeks to reopen his service connection claims for a low back disability and a right hand disability.  The evidence previously considered at the time of the prior, January 2006 rating decision included service treatment records, private treatment records, and VA treatment records.  The claims were each previously denied on the basis that the "nexus" requirement for a service connection claim was not met.  

Evidence pertaining to these two claims since the last final (i.e. January 2006) rating decision includes additional VA treatment records, lay testimony from a DRO hearing, and multiple VA examination reports and medical opinions, including a March 2011 VA joints examination, a March 2011 VA spine examination, a January 2013 VA spine examination, and a May 2013 VA wrist examination.  In each of these examination reports, the examiners provided opinions addressing the nexus requirement of the claims.  In essence, the RO determined that the evidence of record for both claims warranted obtaining VA examinations and medical opinions regarding a nexus.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).    

As the additional evidence, including the four VA examination reports with associated medical opinions, was not previously considered and relates to unestablished facts necessary to prove the claims, namely, whether there is a nexus between the Veteran's current disabilities and his active service or his service-connected right knee disability, it may be considered both new and material, and the Board finds that the reopening of the claims is warranted.

As the Board has determined that new and material evidence is of record, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  For the reasons discussed in the remand section below, the Veteran's low back service connection claim must be remanded for further development.  However, the Veteran's right hand service connection claim is ripe for adjudication.  The November 2011 statement of the case provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The discussion in the statement of the case essentially considered the Veteran's claim on the merits.  Additionally, the Veteran has provided argument (see, e.g., March 2012 DRO hearing transcript) addressing his claim on the merits.  Accordingly, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service Connection - Right Hand Disability

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein. 

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran has contended that his right hand disability is related to a prior right wrist fracture that occurred when he tripped in a parking lot while on active duty, and he has contended in the alternative that it was caused by putting pressure on his wrist while using a crutch for his right knee disability, which is service-connected. 

The record reflects current diagnoses of bilateral carpal tunnel syndrome and bilateral mild osteoarthritis of the hands and wrists.

The Veteran's April 1979 entrance examination documented a history of right wrist fracture in 1976, but the examination report did not include any notation of a current right wrist disability or defect.  An April 1981 service treatment note reflected that the Veteran had fallen on his right wrist and a scaphoid fracture was reported.  Follow-up treatment notes through June 1981 reflected that the injury was healing well.  X-rays from April 1981, May 1981, June 1981, and May 1983 did not reveal any evidence of a prior or current fracture.  The Veteran's March 1983 separation examination report noted a history of two right wrist fractures with no sequelae.  The examination report did not indicate any residual right wrist condition.  The service treatment records did not include any diagnosis of, or treatment for, carpal tunnel syndrome.     

VA treatment notes reflected a reported history of bilateral carpal tunnel syndrome since 1990.  A private bone scan report from February 1999 indicated that the Veteran had fallen one month prior, with persistent right wrist pain since that time.  The report showed findings consistent with a healing fracture.  

An initial visit to VA in October 2001 did not reflect any wrist or hand complaints.  In an April 2003 treatment note, the Veteran presented with bilateral hand swelling, and was assessed with unclear etiology of mild hand swelling and paresthesias.  An April 2003 follow-up note reflected bilateral hand numbness.  At that time, the Veteran reported a 12-year continuous history of wearing nocturnal wrist splints as self-treatment for bilateral carpal tunnel syndrome.  He also reported seeing a private orthopedist recently for these symptoms.  An October 2003 VA treatment note reflected carpal tunnel syndrome bilaterally, and the Veteran reported wearing wrist splints since approximately 1990.   

An October 2005 VA treatment note contained a recommendation for a second carpal tunnel surgery due to persistent bilateral symptoms.  A February 2007 treatment note reflected that the Veteran experienced numbness in his fingers, and that his right hand relapsed shortly after surgery.  An April 2007 EMG/NCS showed no electrodiagnostic evidence of median neuropathy in the right wrist.  A June 2008 neurology note reflected that the Veteran had approximately two years of bilateral wrist and hand pain associated with decreased sensation.  The Veteran reported that his carpal tunnel surgery on the right hand from November 2005 had not significantly helped.  An August 2009 EMG showed electrodiagnostic evidence of very mild median neuropathy at an unknown site in the right side.  A September 2009 treatment note reflected that the Veteran presented with primarily a small-fiber sensory peripheral neuropathy with superimposed compression neuropathy of the wrists.   

The Veteran was provided a VA joints examination in March 2011.  The examiner diagnosed early erosive osteoarthritis of the hands bilaterally with pain, and very mild median neuropathy of the right extremity.  She opined that the Veteran's early osteoarthritis of the right hand and mild median neuropathy were not due to his right knee condition, because these conditions were present bilaterally and the Veteran used a cane on his left side only.

At the Veteran's DRO hearing in March 2012, he testified that he did not use a crutch bilaterally, but rather only on his left side.  He also discussed the instance in which he broke his right wrist in the winter of 1981 while in service.  He reported that he tripped in a parking lot while stationed at Fort Devens, he went to the hospital that night, was sent back to barracks with an initial determination that there was no break, but then was recalled to the hospital the next morning when the morning doctor discovered the fracture.  At that time, his hand, including the thumb, was placed in a cast.  The Veteran testified that after the cast was taken off, he did not notice any symptoms such as limitation of motion or neurological symptoms until "a number of years later."  He recalled undergoing physical therapy for a few months after the fracture occurred, but did not describe any treatment for the right hand (other than wearing wrist splints nightly since approximately 1990) until six to eight years ago, at which time he underwent carpal tunnel surgery.  

In May 2013, the Veteran was afforded an additional VA examination of his right hand, which was comprised of neurologic and orthopedic components.  With regard to the neurologic component, the examiner diagnosed bilateral carpal tunnel syndrome, characterized as a peripheral nerve condition.  She opined that the Veteran's right wrist neuropathy was not related to or caused by his in-service wrist injury.  She explained that the Veteran was diagnosed with carpal tunnel syndrome many years after service and prior to his use of Canadian crutches for his service-connected right knee disability.  She noted that the service records did not document diagnosis of, or treatment for, carpal tunnel syndrome.  She also noted that the Veteran had worked as a tailor after service, which required repetitive use of his hands.  She explained that due to the amount of time that had elapsed between the Veteran's active service and his diagnosis of carpal tunnel syndrome, and due to the fact that his service treatment records were silent as to this condition, it was less likely than not that the current right hand carpal tunnel syndrome was related to service.  The examiner also provided an opinion regarding secondary service connection.  She found that the bilateral wrist neuropathy was less likely than not aggravated beyond its normal progression by the use of a crutch or cane for the service-connected right knee disability.  She concluded that it was instead at least as likely as not related to his documented impaired glucose tolerance and recent weight gain.  Regarding the orthopedic component of the examination, the examiner diagnosed osteoarthritis.  She opined that the Veteran's osteoarthritis was not related to service, due to the bilateral similar findings in both hands, and the length of time since service.  She also opined that the Veteran's osteoarthritis was not caused by or aggravated by the Veteran's years of use of a left-sided crutch.  She explained that the findings regarding the Veteran's wrists were bilateral, and the Veteran only used a crutch on his left side.

The Board finds that service connection for a right hand disability is not warranted on a direct basis.  The Veteran's service treatment records do reflect a right wrist injury in service, but multiple subsequent X-rays showed no fracture and no residuals.  The Veteran was assessed as having no sequelae from this injury at separation from service.  Further, his service treatment records do not show any diagnosis of, or treatment for, carpal tunnel syndrome.  While the Veteran has reported using wrist splints nocturnally since approximately 1990, the first documented treatment for the Veteran's right wrist is dated from the late 1990's.  Specifically, a February 1999 private bone scan report reflected that the Veteran had fallen one month prior, and had experienced persistent right wrist pain since that time.  Two VA examination reports contained medical opinions finding that the Veteran's current right hand disability was not related to service.  They based their opinions on the amount of time that had passed since active service, the service treatment records documenting that the Veteran's right wrist injury had resolved, and the Veteran's post-service occupation as a tailor working with his hands in repetitive motion.  The Veteran has not provided any competent evidence to contradict the VA examiners' opinions, and he himself is not competent to relate his current right hand disability to an injury from service, because he is not shown to have the medical expertise necessary to determine the etiology of his claimed condition.  By contrast, the two VA examination reports hold substantial probative value.  Moreover, of particular note is the private bone scan report from February 1999 noting a recent, post-service fall.  In summary, the evidence preponderates against a finding that the current disability is directly related to service.  

Turning to the theory of service connection as secondary to a service-connected right knee disability, the record reflects that the Veteran is service-connected for a total right knee replacement.  As discussed above, the record also reflects current diagnoses of both bilateral carpel tunnel syndrome and bilateral osteoarthritis.  Thus, in order for service connection to be granted on a secondary basis, there would need to be competent evidence of a medical nexus between these disabilities.  

In March 2011, a VA examiner opined that the Veteran's early osteoarthritis of the right hand and mild median neuropathy was not due to his right knee condition, because these conditions were present bilaterally and the Veteran used a cane on his left side only.  During the Veteran's March 2012 DRO hearing, he confirmed that he only used a crutch or cane on his left side, and numerous VA treatment notes also confirm this fact.  The May 2013 VA examiner opined that the Veteran's osteoarthritis was not caused by or aggravated by the Veteran's years of use of a left-sided crutch.  She explained that the findings regarding the Veteran's wrists were bilateral, and the Veteran only used a crutch on his left side.  The examiner also found that the bilateral wrist neuropathy was less likely than not aggravated beyond its normal progression by the use of a crutch or cane for the service-connected right knee disability since, again, the Veteran only used the crutch or cane on his left side and therefore his right hand disability would not be aggravated by the use of a crutch or cane on the opposite hand. 

Given that the March 2011 and May 2013 VA examiners determined that the Veteran's use of a crutch or cane on his left side for his right knee disability did not cause or aggravate his right hand disability, and given that there is no other competent evidence of record disputing the conclusions of those examination findings, service connection on a secondary basis is not warranted.  There is no competent medical evidence linking the Veteran's right hand disability to his right knee disability.  
  

ORDER

Entitlement to specially adapted housing is denied. 

Service connection for a left hand disability is dismissed. 

New and material evidence having been received; the claim for service connection for a right hand disability is reopened. 

Service connection for a right hand disability is denied. 

New and material evidence having been received, the claim for service connection for a low back disability is reopened and, to this extent only, the appeal is granted.




REMAND

Regarding the Veteran's service connection claim for a low back disability, to include as secondary to a service-connected right knee disability, the Board notes that a VA examiner opined in March 2011 that the low back disability was not caused by the Veteran's service-connected right knee disability.  However, the examiner did not address whether the Veteran's low back disability was aggravated by his right knee disability.  

The Court has held that a secondary service connection claim encompasses both direct causation as well as aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) ("[W]hen aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.")  In Allen, the Court held that the phrases "caused by" and "related to" did not address the aggravation aspect of secondary service connection.  More recently, the Court applied this holding when it concluded that a VA medical opinion regarding secondary service connection was inadequate because it only addressed causation and not aggravation, and found that the Board's determination to the contrary was clearly erroneous.  El-Amin v. Shinseki, 26 Vet. App. 136, 139-140 (2013).  

Because the VA examiner did not address whether the Veteran's low back disability was aggravated by his right knee disability, an addendum opinion must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the VA examiner who provided the March 2011 VA medical opinion (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion to the examination report regarding the Veteran's low back disability.  The addendum opinion should reflect review of the claims file.

The VA examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back disability was aggravated by the service-connected right knee disability.

If the VA examiner finds that the Veteran's low back disability was aggravated (permanently worsened) by a service-connected disability, the examiner should indicate the degree of disability over and above the degree of disability that would exist without the aggravation caused by the service-connected disability.  If the low back disability was not aggravated by a service-connected disability, the VA examiner should so state.

An explanation should be provided for all opinions expressed. 

2.  Then, after completing any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and allow an appropriate period of time for response before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


